J-S79025-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHARLES SMITH                              :
                                               :
                       Appellant               :   No. 689 MDA 2018

                     Appeal from the Order March 21, 2018
                In the Court of Common Pleas of Dauphin County
              Criminal Division at No(s): CP-22-CR-0005603-2016


BEFORE: SHOGAN, J., OLSON, J., and MUSMANNO, J.

JUDGMENT ORDER BY OLSON, J.:                   FILED: JANUARY 30, 2019

       Appellant, Charles Smith, appeals pro se from the March 21, 2018 order

dismissing his filing purporting to seek relief under the Post-Conviction Relief

Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.           We quash.

       As our resolution is based on the procedural posture of this case, we

decline to set forth the factual background.         On November 18, 2016, the

Commonwealth charged Appellant via criminal information with drug delivery

resulting in death and possession with intent to deliver a controlled substance.

Counsel was appointed but moved to withdraw. After a Grazier hearing,1 the

trial court granted counsel’s motion to withdraw and permitted Appellant to

proceed pro se. On March 16, 2018, while the charges were still pending,


____________________________________________


1   See Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).
J-S79025-18


Appellant filed a purported pro se PCRA petition. On March 21, 2018, the trial

court purported to dismiss the petition. This appeal followed.

      We first sua sponte consider whether we have jurisdiction over this

appeal.   See Knopick v. Boyle, 189 A.3d 432, 436 (Pa. Super. 2018).

Generally, we only have jurisdiction over appeals from final orders. Shearer

v. Hafer, 177 A.3d 850, 855 (Pa. 2018) (citation omitted). “An order denying

pre-trial habeas corpus relief is not a final order but, rather, is an interlocutory

order and, thus, is not immediately appealable by right.” Commonwealth v.

Bibbs, 970 A.2d 440, 452 (Pa. Super. 2009), appeal denied, 982 A.2d 1227

(Pa. 2009) (cleaned up). Hence, if Appellant’s filing were a motion for pre-

trial habeas corpus relief, we lack jurisdiction over this appeal. If, however,

as the trial court found, Appellant’s filing was a PCRA petition, the March 21,

2018 order was a final order and we have jurisdiction over this appeal.

      We must look to the contents of a filing to determine its character and

not merely the title a party ascribes thereto.         See Commonwealth v.

Descardes, 136 A.3d 493, 503 (Pa. 2016). Although titled a PCRA petition,

it is evident that the filing was actually a pre-trial habeas corpus petition. A

PCRA petition may only be filed after a defendant is convicted and a judgment

of sentence is issued. See 42 Pa.C.S.A. § 9542. The PCRA is the means by

which a defendant challenges that conviction and/or sentence. See id. In his

filing, Appellant did not seek to overturn a conviction or sentence. Instead,

he made various arguments about why the case should be dismissed prior to


                                       -2-
J-S79025-18


disposition of the charges. Properly construed, this filing constituted a pre-

trial petition for habeas corpus relief. Therefore, the trial court’s order denying

the petition is interlocutory and we lack jurisdiction over this appeal.

      Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/30/2019




                                       -3-